Brady, J.
I concur with my brethren that the order appealed from should be reversed. 1 regret that my duties in the oyer and terminer have been so-prolonged that I am unable to state fully my views of the questions presented for consideration on this appeal; and I must content myself with a very brief opinion, in order not to delay the decision herein. Whatever rights the plaintiffs have acquired by legislative grant are subject to the dominant law of public safety; and it must be assumed that such rights were secured and invoked with knowledge of this controlling principle. The legislature has no power to violate it,- and consequently none to authorize an enterprise to be conducted in the public streets by the use of a death-dealing factor, unless the conditions imposed, surrounding and controlling it, are such as to secure the public safety, not for a time, but for all time during its use. And whenever this safety ceases to exist, business immediately becomes a nuisance, more or less, and may be abated as such by any citizen who chooses to exercise the power; he assuming only the responsibility of proving it to be as asserted. Indeed, the object of the subway for which the legislature called and provided by various acts is undoubtedly, in part, at least, based upon the dangerous character of the plaintiffs' business, and the legislative duty of securing the public safety. The creation of a business, extra hazardous, in the public streets, or of organizations to use elements therein dangerous to life from their very nature, can only be legal, if at all, when they are so burdened as to secure the public safety preliminarily to such use, and its continuance, by the untiring and, indeed, unfailing vigilance of the person or corporation. If this cannot be done, then a nuisance is created and exists, and not a lawful enterprise. There should, in other words, be no intervals of this safety when life may be sacrificed by the condition of some instrument or agency used in the business. This may seem to be a severe, even harsh, rule; but the duty to secure the-public safety, the lives of citizens, renders its enforcement imperative.